Appellant and Robert Johnson were jointly indicted, charged with the theft of a number of dresses, aggregating the value of $854.50. Upon the trial of the case Johnson entered a plea of guilty. Appellant pleaded not guilty. Johnson's punishment was assessed at two years' confinement in the penitentiary, and appellant's punishment at six years' confinement in the penitentiary. Weaver alone appeals.
No bills of exception appear in the record and no statement of facts accompany it.
In this condition nothing is presented to this court for review, and the judgment is affirmed.
Affirmed.